 

Exhibit 10.3
Amendment
The McGraw-Hill Companies, Inc. 1993 Employee Stock Incentive Plan, as
Amended and Restated as of December 6, 2006 (the “Plan”)
     Effective as of January 1, 2010, The McGraw-Hill Companies, Inc. 1993
Employee Stock Incentive Plan, as Amended and Restated as of December 6, 2006
(the “Plan”), unless otherwise provided, be and hereby amended as set forth
below:
Section 2. Administration. Section 2(c) is hereby added to the Plan immediately
following the existing Section 2(b), as follows:
“(c) Subject to the applicable listing requirements of the New York Stock
Exchange, the Committee may, but need not, from time to time delegate some or
all of its authority under the Plan to one or more members of the Committee or
to one or more officers of the Company; provided, that the Committee may not
delegate its authority under Section 2(b) or its authority to make Qualifying
Awards or Awards to participants who are delegated authority hereunder or who
are subject to the reporting rules under Section 16(a) of the Exchange Act at
the time the Award is made. Any delegation hereunder shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation or thereafter. Nothing in the Plan shall be construed as obligating
the Committee to delegate any authority to any person or persons hereunder. The
Committee may, at any time, rescind any delegation hereunder and any person or
persons who are delegated authority hereunder shall, at all times, serve or
perform in such capacity at the pleasure of the Committee. Any action undertaken
by any person or persons in accordance with a delegation hereunder shall have
the same force and effect as if undertaken directly by the Committee, and any
reference in the Plan to the Committee shall, to the extent consistent with the
terms and limitations of such delegation, be deemed to include a reference to
such person or persons.”
* * * * *
Except as set forth herein, the Plan remains in full force and effect.